Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 31 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Wylie (US 20140168884 A1).
Wylie discloses a display and docking apparatus (docking station 10 in fig 1) to receive and support a portable electronic device (tablet 16 in fig 1), comprising: 
a docking tray (frame 12 in figs 1-5) including, an open end (front side in fig 4) to receive the portable electronic device, and a closed end (back side in fig 5) to limit movement of the portable electronic device; 

a base (pedestal portion 14 in fig 8) including a plurality of interconnected modules (upper head portion 36, lower base portion 38; see paragraph 34), wherein the modules include a foundation module (38) to support the display and docking apparatus and a docking tray support module (36) connected to the hinge and configured to enable pivotal movement of the hinge and the docking tray relative to the foundation module; and 
a first interface (adapter 24 in figs 4, 6; paragraph 32) disposed in the docking tray and configured to (i.e., functional language) removably couple with a port of the portable electronic device to enable power and data communication with the portable electronic device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 12-14, 16, 18-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lev et al. (US 9961306 B1) in view of Wylie (US 20140168884 A1).

a docking tray (holding bracket 112 in fig 1; column 5, lines 49-65) to receive the portable electronic device; 
a base (resiliently adjustable arm 114 + base 116 in fig 1); 
a first interface (herein, the mobile device communicates with apparatus 100 with a wired protocol over a commercial standard connector, for example: USB, HDMI, mobile devices docking connectors, Apple Lightning connector, Apple External Accessory connector protocols such as MFi, Samsung Galaxi Tab connector; column 7, lines 66-67; column 8, lines 1-4) disposed in the docking tray and configured to (i.e., functional language) removably couple with a port of the portable electronic device to enable power and data communication with the portable electronic device.
Lev fails to explicitly disclose a cable coupled at a first end to the first interface and extending at least through part of the base. Lev further fails to disclose a hinge connecting the docking tray and the base to allow the docking tray to pivot relative to the base. 
Wylie discloses a docking apparatus comprising a docking tray (frame 12 in figs 1-5) to receive a portable electronic device (tablet 16 in fig 1), wherein a first interface (adapter 24 in figs 4, 6; paragraph 32) is disposed in the docking tray and a cable (see position of wiring indicated by dashed line 63 in fig 8; paragraph 40) is coupled at a first end to the first interface and extending at least through part of a base (pedestal portion 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to couple a cable to the first interface and extend the cable through part of the base, as shown in the device of Wylie, in order to supply data and/or power via the cable from the display and docking apparatus to the portable electronic device. Also, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a hinge connection between the docking tray and the base in order to allow the user to view the attached portable electronic device in a desired position.
Re claim 2: Lev in view of Wylie discloses the display and docking apparatus, wherein the base includes a plurality of interconnected modules (Lev: base 116, resiliently adjustable arm 114) and including a foundation module (Lev: 116) to support the display and docking apparatus and a docking tray support module (Lev: 114) connected to the hinge.
Re claim 4: Lev in view of Wylie discloses the display and docking apparatus, wherein the docking tray support module is pivotable relative to the foundation module (Wylie: see paragraphs 37-38).
Re claim 5: Lev in view of Wylie discloses the display and docking apparatus, wherein the base further includes a connectivity module (Wylie: ECB 58 in fig 11; paragraph 40) to communicate with the cable and one or more external ports to thereby enable data communication between the portable electronic device and an external device.

	Re claim 7: Lev in view of Wylie discloses the display and docking apparatus, wherein the base further includes a power module (Lev: battery 190 in fig 8; column 13, lines 3-23) to communicate with the cable and thereby enable power communication with the portable electronic device.
Re claim 8: Lev in view of Wylie discloses the display and docking apparatus, wherein the power module includes a battery (Lev: battery 190 in fig 8) that is in electrical communication with the cable.
	Re claim 9: Lev in view of Wylie discloses the display and docking apparatus, wherein the base further includes an indicator module configured to provide a visual signal to a user (Lev: see column 7, lines 29-36; herein, some of the logic operations processor unit 122 may be configured to preform are: local circuitry management, handshake with mobile device 200 over the wired and/or wireless links, a user authentication, data encryption/decryption, virtual SIMs implementation, battery charging control, battery status report (e.g. via an LED indicator), power management, processing of connectivity detection).
Re claim 10: Lev in view of Wylie discloses the display and docking apparatus, wherein the base further includes a sound module configured to provide an audio signal to a user (Lev: see column 8, lines 14-19; herein, the holder includes a speaker 130 for amplifying the received audio signal. For example, when the mobile device is paired and 
Re claim 12: Lev in view of Wylie discloses the display and docking apparatus, wherein the docking tray (Wylie: 12) includes an open end (Wylie: front side in fig 4) and a closed end (Wylie: back side in fig 5) and the docking tray is configured to (i.e., functional language) receive the portable electronic device by sliding the portable electronic device into the open end.
Re claim 13: Lev in view of Wylie discloses the display and docking apparatus, wherein the docking tray further comprises a rail (Wylie: 22 in fig 4; paragraph 31; herein, frame portion 12 has peripheral edge 22 that captures the edge of the tablet 16) configured to engage and retain the portable electronic device.
Re claim 14: Lev in view of Wylie discloses the display and docking apparatus, wherein the first interface (Wylie: 24 in fig 4) is disposed in the docking tray in proximity to the closed end.
Re claim 16: Lev discloses a display and docking apparatus (see apparatus 100 in fig 1) to receive and support a portable electronic device mobile device 200 in fig 6; column 5, lines 24-31), comprising: 
a docking tray (holding bracket 112 in fig 1; column 5, lines 49-65) to receive the portable electronic device; 
a base (resiliently adjustable arm 114 + base 116 in fig 1) including a plurality of interconnected modules including a foundation module (116) to support the display and docking apparatus and a docking tray support module (114); and 

Lev fails to disclose a hinge connecting the docking tray and the docking tray support module of the base to allow the docking tray to pivot relative to the base
Wylie discloses a docking apparatus comprising a docking tray (frame 12 in figs 1-5) to receive a portable electronic device (tablet 16 in fig 1), and a hinge connecting the docking tray and a base (pedestal portion 14) to allow the docking tray to pivot relative to the base (see paragraphs 37-38). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a hinge connection between the docking tray and the docking tray support module of the base in order to allow the user to view the attached portable electronic device in a desired position.
Re claim 18: Lev in view of Wylie discloses the display and docking apparatus, wherein the docking tray support module is pivotable relative to the foundation module (Wylie: see paragraphs 37-38).

wherein the docking tray support module includes a turn table connected to the hinge (Wylie: front face 52 of the head portion in fig 9; see paragraph 37; herein, arrow 50 in fig 9 illustrates a circular rotation of the front face 52 about an axis that would project normally out from face 52).
Re claim 20: Lev in view of Wylie discloses the display and docking apparatus, wherein the base further includes a connectivity module (Wylie: ECB 58 in fig 11; paragraph 40) including one or more external ports in electrical communication with the first interface.
Re claim 21: Lev in view of Wylie discloses the display and docking apparatus, wherein the base further includes a physical security module configured to engage with a security device (Wylie: see paragraph 42).
	Re claim 22: Lev in view of Wylie discloses the display and docking apparatus, wherein the base further includes a power module (Lev: battery 190 in fig 8; column 13, lines 3-23) to communicate with the first interface and thereby enable power communication with the portable electronic device.
Re claim 23: Lev in view of Wylie discloses the display and docking apparatus, wherein the power module includes a battery (Lev: battery 190 in fig 8) that is in electrical communication with the first interface.
Re claim 24: Lev in view of Wylie discloses the display and docking apparatus, wherein the base further includes an indicator module configured to provide a visual signal to a user (Lev: see column 7, lines 29-36; herein, some of the logic operations processor unit 122 may be configured to preform are: local circuitry management, 
Re claim 25: Lev in view of Wylie discloses the display and docking apparatus, wherein the base further includes a sound module configured to provide an audio signal to a user (Lev: see column 8, lines 14-19; herein, the holder includes a speaker 130 for amplifying the received audio signal. For example, when the mobile device is paired and connected with the holder, the audio signal from an incoming call is wirelessly transmitted to the holder and automatically broadcast over the speaker).
Re claim 27: Lev in view of Wylie discloses the display and docking apparatus, wherein the docking tray (Wylie: 12) includes an open end (Wylie: front side in fig 4) and a closed end (Wylie: back side in fig 5) and the docking tray is configured to (i.e., functional language) receive the portable electronic device by sliding the portable electronic device into the open end.
Re claim 28: Lev in view of Wylie discloses the display and docking apparatus, wherein the docking tray further comprises a rail (Wylie: 22 in fig 4; paragraph 31; herein, frame portion 12 has peripheral edge 22 that captures the edge of the tablet 16) configured to engage and retain the portable electronic device.
Re claim 29: Lev in view of Wylie discloses the display and docking apparatus, wherein the first interface (Wylie: 24 in fig 4) is disposed in the docking tray in proximity to the closed end.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lev et al. (US 9961306 B1) modified by Wylie (US 20140168884 A1) and further in view of Hillman et al. (US 2005/0036283 A1).
Re claim 3: Lev in view of Wylie discloses the display and docking apparatus.
Lev in view of Wylie fails to disclose that the base includes a plurality of interconnected modules, wherein the modules are interchangeable with one another.
Hillman discloses a base (moveable assembly 2202 in fig 22a; paragraph 297-298) that includes a plurality of interconnected modules (post 2205, post 2206, post 2207 in fig 22a), wherein the modules are interchangeable with one another.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the resiliently adjustable arm 114 of Lev with a plurality of interconnected modules, as shown in the device of Hillman, in order to stably support the portable electronic device at a variety of different positions according to the user’s need.
Re claim 17: Lev in view of Wylie discloses the display and docking apparatus.
Lev in view of Wylie fails to disclose that the modules of the base are removable and interchangeable with one another.
Hillman discloses a base (moveable assembly 2202 in fig 22a; paragraph 297-298) that includes a plurality of interconnected modules (post 2205, post 2206, post 2207 in fig 22a; herein, the posts are coupled to each other through joints 2210 and 2209), wherein the modules are removable and interchangeable with one another.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the resiliently adjustable arm 114 of Lev with a plurality of interconnected modules, as shown in the device of Hillman, in .
Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lev et al. (US 9961306 B1) modified by Wylie (US 20140168884 A1) and further in view of Luo et al. (US 2019/0005476).
Re claim 11: Lev in view of Wylie discloses the display and docking apparatus.
 Lev in view of Wylie fails to disclose that the base further includes a payment module including a payment input reader to receive payment information.
Luo discloses a docking apparatus comprising a payment module (card swiping device 50 in fig 1; paragraphs 57-58), wherein the payment module including a payment input reader to receive payment information.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the base of the display and docking apparatus with a payment module, as shown in the device of Luo, for facilitating a consumer transaction via the payment module.
Re claim 26: Lev in view of Wylie discloses the display and docking apparatus.
 Lev in view of Wylie fails to disclose that the base further includes a payment module including a payment input reader to receive payment information.
Luo discloses a docking apparatus comprising a payment module (card swiping device 50 in fig 1; paragraphs 57-58), wherein the payment module including a payment input reader to receive payment information.
.
Claims 15 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lev et al. (US 9961306 B1) modified by Wylie (US 20140168884 A1) and further in view of Charlesworth et al. (US 2019/0243419 A1).
Re claim 15: Lev in view of Wylie discloses the display and docking apparatus.
Lev in view of Wylie fails to disclose a case to receive the portable electronic device, wherein the case is configured to engage with the docking tray.
Charlesworth discloses a case (20 in figs 2, 4) to receive a portable electronic device (tablet computing device 22 in fig 1), wherein the case is configured to engage with a docking tray (i.e., circular recessed portion of docking station 24 that receives connector 26 of case 20 in fig 3; see paragraph 26).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the portable electronic device with a case, as shown in the device of Charlesworth, in order to provide protection to the portable electronic device from shock and/or impact.
Re claim 30: Lev in view of Wylie discloses the display and docking apparatus.
Lev in view of Wylie fails to disclose a case to receive the portable electronic device, wherein the case is configured to engage with the docking tray.
Charlesworth discloses a case (20 in figs 2, 4) to receive a portable electronic device (tablet computing device 22 in fig 1), wherein the case is configured to engage 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the portable electronic device with a case, as shown in the device of Charlesworth, in order to provide protection to the portable electronic device from shock and/or impact.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/NIDHI THAKER/Primary Examiner, Art Unit 2835